Citation Nr: 1210742	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carcinoma of the liver.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for lumbar spondylosis.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to service connection for varicose veins of the right lower extremity.

7.  Entitlement to service connection for varicose veins of the left lower extremity.

8.  Entitlement to service connection for weakness of the right leg.

9.  Entitlement to service connection for weakness of the left leg.

10.  Entitlement to service connection right ankle weakness.

11.  Entitlement to service connection for left ankle weakness.

12.  Entitlement to nonservice-connected pension.

13.  Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied service connection for carcinoma of the liver, COPD, lumbar spondylosis, carpal tunnel syndrome of the upper extremities, varicose veins of the lower extremities, weakness of the bilateral legs, and weakness of the bilateral ankles, as well as entitlement to nonservice connected pension and special monthly pension.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in January 2010, the Veteran cancelled his hearing request.  

In April 2010, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

In February 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claims for nonservice connected pension and special monthly pension is set forth below.  The claims for service connection for carcinoma of the liver, COPD, lumbar spondylosis, carpal tunnel syndrome of the upper extremities, varicose veins of the lower extremities, weakness of the bilateral legs, and weakness of the bilateral ankles, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  As the Veteran did not serve during a period of war, he does not meet the threshold eligibility requirement for nonservice-connected pension.
3.  As the Veteran is not eligible to receive nonservice-connected pension benefits, there is no basis for an award of SMP.


CONCLUSIONS OF LAW

1.  The claim for nonservice-connected pension is without legal merit. 
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2011).

2.  The claim of entitlement to SMP based on the need for the regular A&A of another person or housebound status is without legal merit. 38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In connection with the claims decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2011).  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

Here, the Veteran's service records reflect, and he has not disputed, that he served on active duty from November 4, 1959 to February 15, 1962.  The Veteran's DD Form 214 indicates no prior or other service, and no foreign service, including service in the Republic of Vietnam.  His service treatment records show no service in the Republic of Vietnam.  The Veteran has denied service in the Republic of Vietnam, including in his November 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).    

As such, no part of the Veteran's service was during a period of war. See 38 C.F.R. § 3.2.  As the Veteran does not meet the threshold eligibility requirement for award of nonservice- connected pension, the claim for such must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Special monthly pension is simply an increased level of VA pension benefits.  38 C.F.R. § 3.351.  As the Veteran is not entitled to receive nonservice-connected pension, he is not eligible to receive nonservice-connected pension at a higher, special monthly rate under 38 C.F.R. § 3.351.


ORDER

Nonservice-connected pension is denied.

Special monthly pension, based on the need for the regular aid and attendance of another person, is denied.
REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The record reflects that the Veteran has received treatment at the VA Medical Center (VAMC) in Charleston.  While the claims file currently includes treatment records dated to January 2010, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Charleston VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that there are outstanding private medical records pertinent to the claims.  In an attachment to a January 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), the Veteran indicated that he received treatment for the conditions on appeal from Edward Magee Tracy, M.D, whose practice was later transferred to H.R. Niclolet, M.D.  The RO made an initial request for the records to both physicians in February 2008.  That month, Dr. Niclolet indicated that no records were available.  In March 2008, Dr. Tracy submitted a form entitled, "Temporary or Permanent Total Disability Certification," on which he indicated that he first began treating the Veteran on June 3, 1998.  No underlying treatment records, however, were submitted, and the RO made no follow-up attempt to obtain them.  

Also in the January 2008 VA Form 21-4142 attachment, the Veteran indicated that he received treatment for the conditions on appeal from Themy Chakerns, M.D.  The RO made an initial request for these records in February 2008.  The mail was returned due to a problem with the address, however, the RO made no follow-up attempt to clarify the address or obtain the records.  

VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally consist of an initial request for the records, and, if the records are not received, at least one follow-up request.  Id.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency or their custodian holding the records.  Id.  Because the noted records could bear on the outcome of the Veteran's claims for service connection, efforts should be made to procure them.  

Therefore, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the RO should specifically request that the Veteran complete signed, current authorizations to enable it to obtain all records from Dr. Edward M. Tracy and Dr. Themy Chakerns.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection any claim(s), if appropriate) prior to adjudicating the matters on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Charleston VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since January 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran complete signed, current authorization to enable it to obtain all records from Dr. Edward M. Tracy and Dr. Themy Chakerns.  The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with any claim(s), if appropriate), the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


